

115 S3562 RS: Small Business Runway Extension Act of 2018
U.S. Senate
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 636115th CONGRESS2d SessionS. 3562IN THE SENATE OF THE UNITED STATESOctober 9, 2018Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipOctober 11, 2018Reported by Mr. Risch, without amendmentA BILLTo amend the Small Business Act to modify the method for prescribing size standards for business
			 concerns.
	
 1.Short titleThis Act may be cited as the Small Business Runway Extension Act of 2018. 2.Modification to method for prescribing size standards for business concernsSection 3(a)(2)(C)(ii)(II) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(II)) is amended by striking 3 years and inserting 5 years.October 11, 2018Reported without amendment